Citation Nr: 1750514	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for the residuals of a right leg shell fragment wound.

7.  Entitlement to service connection for the residuals of a left buttocks shell fragment wound.

8.  Entitlement to service connection for a right hand disorder (also claimed as arthritis).

9.  Entitlement to service connection for a left hand disorder (also claimed as arthritis).

10.  Entitlement to service connection for actinic keratosis and seborrheic dermatitis with residual scars (claimed as skin cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant's wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The appellant had a verified period of active duty for training (ACDUTRA) in the United States Marine Corps Reserve from October 1962 to April 1963.  He also had additional service in the Illinois Army National Guard and the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2017, the appellant's wife testified on behalf of the appellant at a hearing before the undersigned Veteran's Law Judge.  A transcript of that proceeding has been associated with the record, as well as a copy of her power of attorney.  During the hearing, the appellant's wife submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  

The Board also notes that the appellant filed a notice of disagreement (NOD) with a November 2013 rating decision denying service connection for posttraumatic stress disorder. See February 2014 NOD.  A statement of the case (SOC) was issued in December 2015; however, he did not submit a timely substantive appeal. See 38 C.F.R. § 20.202.  Accordingly, the issue no longer remains in appellate status, and no further consideration is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for ischemic heart disease, a low back disorder, chronic sinusitis, a left knee disorder, a right knee disorder, residuals of a right leg shell fragment wound, residuals of a left buttocks shell fragment wound, a right hand disorder, and a left hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the June 2017 hearing, prior to the promulgation of a decision in the appeal, the appellant's wife, on behalf of the appellant, and his representative indicated that they wanted to withdraw the appeal as to the issue of entitlement to service connection for actinic keratosis and seborrheic dermatitis with residual scars.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met for the issue of entitlement to service connection for actinic keratosis and seborrheic dermatitis with residual scars. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

During the June 2017 hearing, the appellant's wife, on behalf of the appellant, withdrew his appeal as to the issue of entitlement to service connection for actinic keratosis and seborrheic dermatitis with residual scars.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal for entitlement to service connection for actinic keratosis and seborrheic dermatitis with residual scars is dismissed.


REMAND

During the hearing, the appellant's wife testified that the appellant was activated and sent to the Republic of Vietnam five times during his Marine Corps Reserve service from 1962 to 1982.  She indicated that he worked in intelligence and Special Forces during the Vietnam era and that any records that could verify his Vietnam service were classified.  

Throughout the appeal, the appellant has claimed that he served in Vietnam on four occasions and that he was awarded two Purple Heart Medals.  He reported that he was wounded twice in Vietnam and that his injuries required him to be evacuated in May 1964 and April 1967.  He has indicated that he was treated at Great Lakes Naval Hospital and Bethesda Naval Hospital for head trauma, shrapnel wounds, a broken back, and neck trauma.  In an October 2014 statement, the appellant's wife stated that the appellant was hospitalized at Bethesda Naval Hospital between July 1964 and August 1964 for head and back injuries.  

Based on the appellant's contentions, his wife's testimony, and on review of the record, it appears that there may be outstanding, relevant service treatment and personnel records, as detailed in the directives below.  The AOJ should also make an attempt to verify the Veteran's reported in-service back and shrapnel injuries.  In addition, the AOJ should ensure that the record includes verification of all relevant periods of the Veteran's Reserve service, obtain any additional service records, and verify whether the appellant was awarded Purple Heart Medals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appellant to determine the dates of any active duty service or ACDUTRA in the United States Marine Corps Reserve and United States Army Reserve and determine whether the appellant had any federalized service with the Illinois Army National Guard.

If necessary, the AOJ should contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity, to verify the dates of his military service in the United States Marine Corps Reserve, the United States Army Reserve, and the Illinois Army National Guard. 

2.  The AOJ should also ensure that all service personnel and treatment records have been obtained and associated with the file.  Specific requests should be made for any relevant records from Great Lakes Naval Hospital and Bethesda Naval Hospital pertaining to treatment for head, neck, back, and shrapnel injuries from May 1964 to August 1964 and in April 1967.

3.  The AOJ should determine whether the appellant had service in Vietnam.

4.  The AOJ should also contact the appropriate depository to determine whether the appellant was awarded two Purple Heart Medals during his military service.  

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


